Citation Nr: 0425955	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  03-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1968 to 
April 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In March 
2004, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.

The March 2004 BVA decision addressed the veteran's claim for 
service connection for residuals of a shrapnel wound to the 
right knee in a final decision.  As such, this matter is no 
longer before the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have a skin disorder that is 
causally or etiologically related to his active service, 
including exposure to an herbicide agent.



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November of 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request a claimant to 
submit any other evidence in the claimant's possession that 
pertains to the claim.  In this case, letters sent to the 
veteran dated in March and June 2001 satisfied this 
requirement.  In particular, the veteran was advised of the 
need to submit medical evidence demonstrating a nexus or 
relationship between a currently diagnosed skin disorder and 
service or exposure to Agent Orange.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and are associated with the claims file.  In 
addition, VA medical records and available private medical 
records identified by the veteran are also associated with 
the claims file.  While the Board acknowledges that the 
veteran has not been afforded a VA examination in connection 
with his claim for service connection for a skin disorder, as 
will be explained below, the Board finds that such an 
examination is not necessary in this case since the record 
contains sufficient medical evidence to make a decision on 
the claim.  Lastly, the veteran and his representative have 
not made the Board aware of any other evidence that needs to 
be obtained in order to fairly decide this claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review. 

Background and Evidence

The veteran's service medical records include a report of a 
preinduction physical examination performed in April 1968 and 
the report of that examination shows that with the exception 
of tattoos on the right arm, clinical evaluation of the skin 
was normal.  During service, a record dated in January 1970 
shows the veteran was seen for tinea pedis with nail 
involvement.  A record dated in February 1970 shows the 
veteran was seen with a complaint of a rash on the right 
foot, and indicated that the veteran had noted no 
improvement.  The plan was to continue with the same 
medication and return in 10 days.  No further treatment of 
the skin was shown during service.  Service records also 
include a physical examination performed in October 1973 in 
connection with the veteran's enlistment in the Tennessee 
Army National Guard.  Clinical evaluation of the skin was 
normal at that time.  

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) was received from the veteran in February 2001.  
That application included a claim for service connection for 
a skin condition due to Agent Orange.  The veteran indicated 
that evidence pertaining to his claim was available from the 
VA Medical Centers in Nashville and Murfreesboro, Tennessee.

Private medical records received from various sources contain 
no evidence of treatment or diagnosis of any skin disorder.  
VA medical records reflect that in November 1999 the veteran 
was seen for evaluation of a skin lesion of his left forearm.  
He underwent removal of pigmented lesions of his left upper 
arm as well as his left lower arm in January 2000.  The 
operative report indicated that the veteran had been seen in 
the dermatology clinic and a recommendation had been made for 
excision of the sites for possible lentigo maligna.  A record 
dated in May 2002 shows the veteran requested a referral to 
the dermatology clinic for two moles near his left temple.  
On physical examination, two moles were noted on the left 
side of his face inferior to his temple, one was slightly 
raised and the other was flat.  They were both brown in color 
without any discolorations.  When seen in the dermatology 
clinic in April 2003, the chief complaint recorded was 
atypical nevus of the left lower arm, lentigo and seborrheic 
keratosis.  He was seen regarding a pigmented lesion on the 
left temple and a lesion on the upper chest.  Examination of 
the left temple disclosed two 3 by 4 millimeter brown 
maculas.  The assessment was lentigo.  

In a statement received from the veteran in August 2001, he 
stated that he did not have the medical knowledge to link his 
conditions to each other or to others.  The veteran continued 
that his military and post military records should back him 
up.

In the veteran's March 2002 Notice of Disagreement, he 
indicated with respect to his skin condition that a mole was 
removed and he was told that it was in the stage of forming 
melanoma cells.  He stated that he had three more 
questionable areas.  He stated his belief that this was 
related to Agent Orange.  The veteran reiterated these 
contentions in his Substantive Appeal. 

Law and Analysis

The veteran contends that his current skin lesions are 
related to Agent Orange he was exposed to during service.  
The veteran related that he was exposed to Agent Orange in 
the jungle while in Vietnam which caused his skin cancer.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In claims for service connection involving exposure to an 
herbicidal agent, such as Agent Orange, the law provides that 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during service.  If a veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other cuneiform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft tissue sarcomas, other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  

In addition, the VA has determined that there is no positive 
association between exposure to an herbicide and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27630-27641 (2003).  The 
VA has specifically found no positive association between 
exposure to herbicides and skin cancer, specifically two 
categories of skin cancer:  Melanoma and nonmelanoma (basal 
cell and squamous cell).  Notice 68 Fed. Reg. at 27638.  
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
veteran is not shown to have a skin disorder that is related 
to service or to exposure to Agent Orange.  Service medical 
records show that the veteran was treated for tinea pedis of 
his right foot during service, but this does not appear to 
have represented a chronic disorder since beyond the 
treatment the veteran received in January and February 1970, 
he received no further treatment for the disorder.  Indeed, 
medical records associated with the claims file following 
separation from service do not document that the veteran has 
tinea pedis.  Therefore, the Board finds that no chronic skin 
disorder was manifested during service.

While the veteran has suggested and alleged that he has skin 
cancer, none of the medical records obtained in connection 
with this claim have diagnosed the veteran as having skin 
cancer.  In any event, no skin cancer was manifested during 
service or within one year of separation from service.  

As for the veteran's claim that he has a skin disorder that 
is related to Agent Orange he was exposed to during service, 
he is not shown to have a disorder for which presumptive 
service connection is warranted.  VA medical records have 
diagnosed the veteran as having an atypical nevus, lentigo 
and seborrheic keratosis.  Since none of these disorders have 
been shown to be related to Agent Orange exposure, and the 
veteran has submitted no medical evidence demonstrating such 
relationship, the Board concludes that service connection for 
a skin disorder is not warranted.  

Given that none of the currently diagnosed skin disorders 
were shown during service or for many years following 
separation from service, and are not in any way shown to be 
associated with exposure to Agent Orange either by regulation 
or by the submission of medical evidence, the Board is of the 
opinion that the requirements for a VA examination have not 
been met in this case.  Under the VCAA a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service (or in this case, that the veteran 
suffered an event, injury or disease as a result of VA 
treatment); and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159 (c)(4).  

In this case the medical evidence for review contains clearly 
diagnosed skin disorders and a complete absence of evidence, 
beyond the veteran's contention, that any are related to 
service or exposure to Agent Orange.  As such the need for a 
VA examination has not been demonstrated by the evidence and 
the Board finds that the record contains sufficient competent 
medical evidence to decide the claim. Accordingly, service 
connection for a skin disorder, to include due to exposure to 
Agent Orange is not established.


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



